Citation Nr: 0121796	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to an increased evaluation for carpal tunnel 
syndrome of the left wrist, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for carpal tunnel 
syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had active duty from May 1974 to March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Baltimore, Maryland.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  CAA; 
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board observes that the RO denied the claim of 
entitlement to service connection for arthritis of the 
cervical spine on the basis that the claim was not well 
grounded.  The statutory requirement that a veteran submit a 
well-grounded claim, was repealed by the VCAA, as noted 
above.  Because of this change in the law, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  Additionally, 
under the new law, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  The Board notes that while 
the veteran was afforded an examination in conjunction with 
his claim of entitlement to service connection, no nexus 
opinion, or any opinion as to the etiology of his arthritis 
of the cervical spine was offered.

Regarding the increased ratings claims, the Board notes that 
the veteran retired from active service in March 1996.  He 
was initially granted service connection in June 1996 for 
bilateral carpal tunnel syndrome, with a 10 percent 
evaluation assigned for the left wrist, and a noncompensable 
rating assigned for the right wrist.  This evaluation was 
based upon the results of a VA examination and his service 
medical records.  

The Board further notes that the veteran was last examined 
for his disabilities by VA in February 1999.  The examiners 
noted that the veteran's claims file had not been provided to 
them for review prior to the examination.  

Further, the veteran in a May 1999 letter expressed his 
feelings that the examination was inadequate.  

A hearing was held at Washington, D.C., in May 2001, before 
the undersigned Board member.  A transcript of the hearing 
has been included in the claims folder for review.  It was 
pointed out at the hearing that service medical records 
include a radiologic report of the veteran's sinuses dated 
November 8, 1989, which refects that X-rays revealed minimal 
spurring into one of the C3-C4 foramen.

In order to ensure compliance with the duty to assist 
provisions as contained in the VCAA, and to ensure that all 
due process requirements have been met, the Board finds that 
the case must be remanded to the RO for additional 
development.  The Board finds that the veteran has alleged 
that his symptomatology with respect to the bilateral carpal 
tunnel syndrome has increased in severity since he last 
underwent a VA rating examination.  In addition, as his 
claims file was not available to the examiners at that time a 
fully informed examination could not be accomplished.  
Therefore, he should be scheduled to undergo additional VA 
examinations to evaluate his present cervical arthritis as 
well as the severity of his bilateral carpal tunnel syndrome.  
Afterwards, the RO should readjudicate the veteran's claims 
on the basis of all available evidence. 

Therefore, based on the foregoing, the case is REMANDED for 
the following action: 

1.  The RO should request the veteran to 
identify all medical providers who have 
treated him for his cervical arthritis 
and bilateral carpal tunnel syndrome 
since service.  After securing any 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records from all sources identified by 
the veteran which are not presently 
associated with the claims file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative, if any, should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

3.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist to determine the nature and 
etiology of any cervical spine pathology 
that may now be present.  The claims 
folder must be made available to the 
examiner prior to the examination. All 
indicated testing should be accomplished, 
including x-rays, etc., and the results 
reviewed prior to completion of the 
report.  The examiner is specifically 
requested to review the service medical 
records, to include the radiologic report 
dated in November 1989 which noted 
spurring into one of the C3-C4 foramen, 
as well as any pertinent post service 
medical evidence.  Based upon the 
findings from the examination and the 
veteran's history of cervical spine 
problems, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current cervical 
pathology had its onset during service or 
is related to the veteran's military 
service.  The examiner should provide a 
rationale for the opinion expressed.

4.  The veteran should be scheduled to 
undergo an examination by an appropriate 
specialist to evaluate the severity of 
his service-connected bilateral carpal 
tunnel syndrome.  All indicated studies 
and/or tests should be conducted.  The 
claims file must be made available to the 
examiner for review in conjunction with 
the scheduled examination.  The examiner 
should note with particularity all 
functional impairment resulting from the 
carpal tunnel syndrome, to include ranges 
of motion, strength or muscle deficits, 
and neurological impairment.  As to each 
hand, all affected nerves should be 
identified, any paralysis of the 
respective nerves should be characterized 
as either complete or incomplete, and to 
the extent that incomplete paralysis is 
found, the examiner should indicate 
whether such is mild, moderate, or 
severe.  Symptomatology should be 
described in detail.  The examiner should 
indicate the extent to which the veteran 
experiences any additional functional 
limitations due to pain and/or weakness.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Thereafter, the RO must readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


